There were five counts in the indictment, but all of these counts, except count 3, charging the larceny of 37 $100 United States bonds and 2 $50 United States bonds, were eliminated either by charges of the court or the verdict of the jury, which found the defendant guilty under count 3.
There is but one question involved in this appeal: Was the defendant entitled to the general charge as to count 3?
Larceny is the felonious taking and carrying away personal property of value belonging to another. Were the 39 bonds, at the time they were taken by defendant and his confederates, the property of Sanchez? Counsel for appellant cites many authorities and draws some fine distinctions in order to demonstrate that Sanchez never acquired title to the bonds in question, and therefore, if convicted at all, defendant should have been convicted of stealing $3,600 as charged in another count of the indictment. If defendant or his confederates sold and delivered the bonds to Sanchez and afterwards they, or either of them, acting in concert or as a part of a scheme, surreptitiously exchanged worthless paper for the bonds, and by this means took and carried the bonds away, depriving the owner of their use, this would be larceny and each participant in the scheme would be guilty. According to the evidence for the state the title to the bonds and the possession had passed to Sanchez; there was enough evidence from which the jury could fix a value, and the evidence, as to the guilt of defendant, was sufficient upon which to base a verdict. All the questions involved were properly presented to the jury.
We find no error in the record, and the judgment is affirmed.
Affirmed.